IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00122-CV

ABP HOLDINGS, INC.,
FRANKEY J. ANDERSON,
ANTONIO D. PARTEE AND
WEMYTH DEWAYNE BRECKENRIDGE,
                                                         Appellants
v.

RAINBOW INTERNATIONAL LLC,
                                                         Appellee



                            From the 74th District Court
                             McLennan County, Texas
                             Trial Court No. 2021-142-3


                           MEMORANDUM OPINION


       The trial court denied ABP Holdings, Inc., Frankey J. Anderson, Antonio D.

Partee, and Wemyth Dewayne Breckenridge's motion to dismiss and motion to compel

arbitration and granted a temporary injunction in favor of Rainbow International, LLC.

ABP, Anderson, Partee, and Breckenridge bring this interlocutory appeal complaining

of the trial court's orders. We will affirm.
                             Factual and Procedural Background

       In November 2016 Anderson, Partee, and Breckenridge entered into a ten-year

franchise agreement with Rainbow. Shortly thereafter in February 2017 the franchise

agreement was assigned by Anderson, Partee, and Breckenridge to the Tennessee

corporation ABP Holdings, Inc. of which Anderson, Partee, and Breckenridge were

principal shareholders.       The assignment agreement, in addition to assigning the

franchise to ABP, provided that Anderson, Partee, and Breckenridge would guarantee

"the prompt and complete performance of all terms contained in the [franchise]

agreement."     By August 2019 Rainbow determined ABP, Anderson, Partee, and

Breckenridge were in default under the terms of the franchise agreement. Some efforts

were made to cure the alleged default but by April 2020 Rainbow sent a notice of intent

to terminate the franchise agreement. Ultimately, Rainbow terminated the franchise

agreement in July 2020. Subsequently Rainbow obtained information that led it to

believe that ABP, Anderson, Partee, and Breckenridge were in violation of their post-

termination obligations to Rainbow under the franchise agreement. In January 2021

Rainbow filed suit against ABP, Anderson, Partee, and Breckenridge.         Rainbow's

lawsuit ultimately sought injunctive relief and monetary damages against ABP,

Anderson, Partee, and Breckenridge for their violation of a covenant not to compete

contained in the franchise agreement. ABP, Anderson, Partee, and Breckenridge filed a




ABP Holdings. v. Rainbow International                                           Page 2
motion to dismiss Rainbow’s claims, or alternatively, to compel arbitration. 1 After a

hearing on ABP, Anderson, Partee, and Breckenridge's motion to dismiss and/or to

compel arbitration and Rainbow's request for temporary injunctive relief the trial court

denied the motion to dismiss and/or to compel arbitration and granted a temporary

injunction in favor of Rainbow.                  ABP, Anderson, Partee, and Breckenridge then

instituted this appeal.

                                                      Issues

         ABP, Anderson, Partee, and Breckenridge assert in three issues that the trial

court erred. The three issues are as follows:

         Whether the lower court abused its discretion where, instead of referring
         the lower court action to arbitration upon finding the existence of a valid
         arbitration agreement as required by Texas law, the court deprived the
         appellants of their expected arbitration by implementing an exception to
         arbitration clause that was unconscionable in that it rendered the franchise
         agreement’s arbitration clause illusory.

         Whether the appellee was entitled to equitable relief in the form of a
         temporary injunction where it failed to demonstrate that it had no
         adequate remedy at law.

         Whether the lower court’s temporary injunction against the appellants
         must be voided and dissolved where, inter alia, it fails to comply with
         Texas Rule of Civil Procedure 683 in that it merely recites conclusory
         statements and fails to state or explain to any degree of specificity what
         probable, imminent or irreparable harm the appellee will suffer without
         the injunctive relief.

1
  Rainbow's live petition at the time ABP, Anderson, Partee, and Breckenridge filed their motion to dismiss included
claims for breach of contract, suit on guaranty, misappropriation, conversion, tortious interference with existing
contracts and business relations, and injunctive relief. By the time the trial court heard ABP, Anderson, Partee, and
Breckenridge's motion to dismiss, Rainbow's live petition (its first amended petition) limited its claims to breach of
contract, suit on guaranty, and a request for injunctive relief.

ABP Holdings. v. Rainbow International                                                                        Page 3
                                         Jurisdiction

       Appellate courts have jurisdiction to consider appeals of interlocutory orders

only if a statute explicitly provides such jurisdiction. Stary v. DeBord, 967 S.W.2d 352,

352–53 (Tex. 1998) (per curiam). We strictly construe statutes authorizing interlocutory

appeals because they are a narrow exception to the general rule that interlocutory

orders are not immediately appealable. CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex.

2011). We must first determine whether we have jurisdiction over this interlocutory

appeal. See Zachary v. SIS-Tech Applications, LLP, 01-10-00834-CV, 2011 WL 2089767, at

*2 (Tex. App.—Houston [1st Dist.] May 19, 2011, no pet.); see also Jones v. Tex. Dep't of

Criminal Justice--Institutional Div., 318 S.W.3d 398, 401 (Tex. App.—Waco 2010, pet.

denied). The matters at issue in this appeal arise from the trial court's (1) denial of a

motion to refer the case to arbitration, and (2) grant of a temporary injunction.

       An interlocutory appeal to the court of appeals regarding a matter subject to the

Federal Arbitration Act is authorized by the Texas Civil Practice and Remedies Code

under the same circumstances as would a federal district court's order under title 9,

section 16, of the United States Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.016

and 9 U.S.C.A. § 16 (West). "Section 16 of the Federal Arbitration Act ("FAA"), 9 U.S.C.

§ 16, governs appellate review of arbitration orders." Apache Bohai Corp., LDC v. Texaco

China, B.V., 330 F.3d 307, 309 (5th Cir. 2003). "Congress's intent in enacting § 16 was to

favor arbitration, and it did so by authorizing immediate appeals from orders


ABP Holdings. v. Rainbow International                                              Page 4
disfavoring arbitration and forbidding immediate appeals from orders favoring

arbitration." Id. (internal footnote omitted). Federal Courts of Appeal have appellate

jurisdiction over interlocutory district court orders denying requests to compel

arbitration and to stay litigation by virtue of 9 U.S.C. § 16(a)(1). Iberia Credit Bureau, Inc.

v. Cingular Wireless LLC, 379 F.3d 159, 165 (5th Cir. 2004) (citing Am. Heritage Life Ins. Co.

v. Lang, 321 F.3d 533, 536 (5th Cir. 2003)). Parties may expressly agree to arbitrate under

the FAA. In re Rubiola, 334 S.W.3d 220, 223 (Tex. 2011) (citing In re AdvancePCS Health

L.P., 172 S.W.3d 603, 605–06 & n. 3 (Tex. 2005) (per curiam)). The arbitration agreement

contained in the franchise agreement between the parties in this matter expressly

provides that disputes will be submitted to binding arbitration under the authority of

the Federal Arbitration Act, thus we have jurisdiction over the interlocutory district

court order denying ABP, Anderson, Partee, and Breckenridge's request to compel

arbitration.

       Our jurisdiction over an interlocutory appeal of a trial court's grant of a

temporary injunction is authorized by section 51.014 of the Civil Practices and Remedies

Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (A person may appeal from an

interlocutory order of a district court that grants or refuses a temporary injunction.)

                                         Issue One

       In essence ABP, Anderson, Partee, and Breckenridge's first issue challenges

whether the trial court abused its discretion by implementing an exception to the


ABP Holdings. v. Rainbow International                                                   Page 5
arbitration clause that was unconscionable and rendered the franchise agreement’s

arbitration clause illusory. In response, Rainbow argues that ABP, Anderson, Partee,

and Breckenridge never pled or presented such a request for relief in the trial court and

as such their complaint is not properly preserved and alternatively that Rainbow's

claims are expressly excepted from arbitration under the franchise agreement. We will

first address the issue of preservation.

AUTHORITY

          "We review a trial court's order denying a motion to compel arbitration for abuse

of discretion." Henry v. Cash Biz, LP, 551 S.W.3d 111, 115 (Tex. 2018) (citing In re Labatt

Food Serv., L.P., 279 S.W.3d 640, 642–43 (Tex. 2009)). "We defer to the trial court's factual

determinations if they are supported by evidence but review its legal determinations de

novo." Id. Whether the claims in dispute fall within the scope of a valid arbitration

agreement and whether a party waived its right to arbitrate are questions of law, which

are reviewed de novo. Id. (citing Perry Homes v. Cull, 258 S.W.3d 580, 598 & n.102 (Tex.

2008)).

          “To preserve a complaint for appellate review, a party generally must present it

to the trial court by timely request, motion, or objection, stating the specific grounds,

and obtain a ruling.” Shaw v. Cnty. of Dallas, 251 S.W.3d 165, 174 (Tex. App.—Dallas

2008, pet. denied) (citing TEX. R. APP. P. 33.1(a)). Furthermore,"[i]n order to preserve

error for appellate review, a party's argument on appeal must comport with its


ABP Holdings. v. Rainbow International                                                 Page 6
argument in the trial court." Martin v. Cottonwood Creek Constr., LLC, 560 S.W.3d 759,

763 (Tex. App.—Waco 2018, no pet.) (citations omitted). See TEX. R. APP. P. 33.1(a).

DISCUSSION

       The arbitration clause contained in the franchise agreement is as follows:

       [11. B.] Arbitration. Except as qualified below, any dispute between you
       and us or any of our or your affiliates arising under, out of, in connection
       with or in relation to this Agreement, the parties' relationship, or your
       Business not resolved through mediation within 90 days of the initiation
       of mediation must be submitted to binding arbitration under the authority
       of the Federal Arbitration Act and must be determined by arbitration
       administered by the AAA pursuant to its then-current commercial
       arbitration rules and procedures. The arbitration must take place in the
       county where our headquarters is located at the time of the dispute. The
       arbitration must be conducted by a single arbitrator. The arbitrator must
       follow the law and not disregard the terms of this Agreement. The
       arbitrator must have at least five years of significant experience in
       franchise law. Any arbitration must be on an individual basis and the
       parties and the arbitrator will have no authority or power to proceed with
       any claim as a class action or otherwise to join or consolidate any claim
       with any other claim or any other proceeding involving third parties. If a
       court determines that this limitation on joinder of or class action
       certification of claims is unenforceable, then this entire commitment to
       arbitrate shall become null and void and the parties shall submit all claims
       to the jurisdiction of the courts. A judgment may be entered upon the
       arbitration award in any court of competent jurisdiction. The decision of
       the arbitrator will be final and binding on all parties to the dispute;
       however, the arbitrator may not under any circumstances: (1) stay the
       effectiveness of any pending termination of this Agreement; (2) assess
       punitive or exemplary damages; or (3) make any award which extends,
       modifies or suspends any lawful term of this Agreement or any
       reasonable standard of business performance that we set. Each party will
       bear its own costs and expenses for the arbitration and will be responsible
       to pay 50% of the arbitrator's fees and costs; provided that the prevailing
       party will be entitled to reimbursement of its fees and costs under Section
       11.D.


ABP Holdings. v. Rainbow International                                                 Page 7
       [11. C.] Exceptions to Arbitration. Notwithstanding Section 11.B, the
       parties agree that the following claims will not be subject to arbitration
       and may be brought in any court of competent jurisdiction: any action for
       temporary, preliminary or permanent injunctive relief, specific
       performance, writ of attachment, or other equitable relief necessary to
       enjoin any harm or threat of harm to such party's tangible or intangible
       property, including trademarks, service marks and other intellectual
       property, brought at any time, including, without limitation, prior to or
       during the pendency of any arbitration proceedings initiated hereunder;

       2. any action in ejectment or for possession of any interest in real or
       personal property; and

       3. any action related solely to the collection of moneys owed to us or our
       affiliates.

       (original formatting)

       As a threshold issue, we must decide whether appellants have preserved their

complaint for appellate review. Tate v. Andrews, 372 S.W.3d 751, 754 (Tex. App.—Dallas

2012, no pet.) (citing In re M.S., 115 S.W.3d 534, 547 (Tex. 2003)).

       ABP, Anderson, Partee, and Breckenridge did not assert or argue in their

pleadings, brief, or argument in the trial court that the exceptions to arbitration are

unconscionable or over broad and render the franchise agreement’s arbitration clause

illusory. The record before us does not reflect that the words "unconscionable" or

"illusory" were used by ABP, Anderson, Partee, and Breckenridge in their trial court

pleadings, briefing, or argument regarding the exceptions to the arbitration agreement.

In their trial court brief ABP, Anderson, Partee, and Breckenridge refer to the arbitration

exceptions on multiple occasions and make challenges as follows:


ABP Holdings. v. Rainbow International                                               Page 8
       (1) that Rainbow's claims do not fall within any exceptions,

       (2) that Rainbow's claims would not fall under the exception of an action related

           solely to the collection of money owed to us,

       (3) that Rainbow's claim that its petition is simply to collect moneys owed to it is

           incorrect and presumptuous, and

       (4) that Rainbow's claims do not fall within the exceptions because they cannot

           collect moneys for something it has not proven was owed.

       ABP, Anderson, Partee, and Breckenridge now assert in their brief before this

court that the exceptions to the arbitration agreement are unconscionable or overly

broad and result in an illusory arbitration agreement, but they never asserted such

when they were before the trial court. ABP, Anderson, Partee, and Breckenridge never

pled that the franchise agreement, arbitration agreement, or exceptions were

unconscionable or overly broad nor did they request a trial amendment during the

hearing before the trial court to assert such claims.

       An allegation that a provision in a contract is void, unenforceable, or

unconscionable is a matter in the nature of avoidance and must be affirmatively

pleaded. TEX. R. CIV. P. 94; see Corbindale, L.P. v. Kotts Capital Holdings Ltd. P'ship, 316

S.W.3d 191, 196 (Tex. App.—Houston [14th Dist.] 2010, no pet.); see also Godoy v. Wells

Fargo Bank, N.A., 575 S.W.3d 531, 536 (Tex. 2019). If a party fails to plead an affirmative

defense, it is waived. Corbindale, L.P., 316 S.W.3d at 196. Because ABP, Anderson,


ABP Holdings. v. Rainbow International                                                Page 9
Partee, and Breckenridge failed to assert in the trial court that the exception to the

arbitration agreement allowing for actions related solely to the collection of moneys

owed to Rainbow was unconscionable or overly broad resulting in an illusory

arbitration agreement they failed to preserve their first issue for appellate review. See

TEX. R. APP. P. 33.1(a). We overrule ABP, Anderson, Partee, and Breckenridge's first

issue.

                                         Issue Two

         In issue two ABP, Anderson, Partee, and Breckenridge challenge whether

Rainbow was entitled to equitable relief in the form of a temporary injunction where it

failed to demonstrate that it had no adequate remedy at law.

AUTHORITY

         The grant or denial of a temporary injunction is within the sound discretion of

the trial court and is subject to reversal only for a clear abuse of discretion. Walling v.

Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993). "We limit the scope of our review to the validity

of the order, without reviewing or deciding the underlying merits, and will not disturb

the order unless it is so arbitrary that it exceeds the bounds of reasonable discretion."

Henry v. Cox, 520 S.W.3d 28, 33-34 (Tex. 2017) (internal quotes and footnotes omitted).

An appellate court when applying an abuse of discretion standard cannot overrule the

trial court's decision unless the trial court acted unreasonably or in an arbitrary manner,

without reference to guiding rules or principles. Butnaru v. Ford Motor Co., 84 S.W.3d


ABP Holdings. v. Rainbow International                                              Page 10
198, 211 (Tex. 2002).     A trial court does not abuse its discretion if some evidence

reasonably supports the trial court's decision. Id. Furthermore, an abuse of discretion

does not exist where the trial court bases its decision on conflicting evidence. Davis v.

Huey, 571 S.W.2d 859, 862 (Tex. 1978); Mabrey v. SandStream, Inc., 124 S.W.3d 302, 309

(Tex. App.—Fort Worth 2003, no pet.). We review the evidence in the light most

favorable to the trial court's order, indulging every reasonable inference in its favor.

Morgan v. Clements Fluids S. Tex., LTD., 589 S.W.3d 177, 193 (Tex. App.—Tyler 2018, no

pet.). Where no findings of fact are entered, as in this case, the order of the trial court

must be upheld on any legal theory supported by the record. Davis, 571 S.W.2d at 862.

       A temporary injunction is issued to preserve the status quo of the litigation's

subject matter pending a trial on the merits. Butnaru, 84 S.W.3d at 204. The issuance of

a temporary injunction by the trial court is an extraordinary remedy and will not issue

as a matter of right. Id. An applicant seeking relief must plead and prove the three

specific elements: (1) a cause of action against the defendant, (2) a probable right to the

relief sought on that cause of action, and (3) a probable, imminent, and irreparable

injury in the interim if the injunction is not granted. Id. “An injury is irreparable if the

injured party cannot be adequately compensated in damages or if the damages cannot

be measured by any certain pecuniary standard.” Id. A party requesting a temporary

injunction to enforce a restrictive covenant is not required to prove irreparable injury

for which there is no adequate remedy at law. See Letkeman v. Reyes, 299 S.W.3d 482, 486


ABP Holdings. v. Rainbow International                                               Page 11
(Tex. App.—Amarillo 2009, no pet.); Jim Rutherford Investments, Inc. v. Terrarmar Beach

Community Ass'n, 25 S.W.3d 845, 849 (Tex. App.—Houston [14th Dist.] 2000, pet.

denied); Munson v. Milton, 948 S.W.2d 813, 815 (Tex. App.—San Antonio 1997, pet.

denied). All that is required is proof that the defendant intends to commit an act that

would breach the restrictive covenant. Letkeman, 299 S.W.3d at 486. Injury that is the

result of a breach of non-compete covenants is the epitome of irreparable injury. See

Tranter, Inc. v. Liss, 02-13-00167-CV, 2014 WL 1257278, at *9 (Tex. App.—Fort Worth

Mar. 27, 2014, no pet.) (mem. op.) (citing Daily Instruments Corp. v. Heidt, 998 F. Supp. 2d

553, 569 (S.D. Tex. 2014)); see also USI Sw., Inc. v. Edgewood Partners Ins. Ctr., 4:19-CV-

04768, 2020 WL 2220573, at *3 (S.D. Tex. May 6, 2020); Keurig Dr Pepper Inc. v. Chenier,

4:19-CV-505, 2019 WL 3958154, at *11 (E.D. Tex. Aug. 22, 2019); A & A Global Indus., Inc.

v. Wolfe, No. CIV.A. 3:01CV1515–D, 2001 WL 1388020, at *5 (N.D. Tex. Nov. 6, 2001).

DISCUSSION

       Initially we note that ABP, Anderson, Partee, and Breckenridge recognized and

acknowledged that Rainbow's request for injunctive relief was clearly carved out from

the arbitration clause of the franchise agreement before proceeding with a hearing in

the trial court on Rainbow's requested injunctive relief.

       During the hearing Rainbow's president, Cary Fairless, detailed that as a

franchisee ABP, Anderson, Partee, and Breckenridge were given access to the Rainbow

brand, branding, logo, and other marketing branding. ABP, Anderson, Partee, and


ABP Holdings. v. Rainbow International                                               Page 12
Breckenridge also were given access to Rainbow's systems, which included technical

training, and business operation systems.      Access was also granted to Rainbow's

purchasing discounts through a pro trade network and granted a right to operate their

business in a protected territory in the Rainbow system. Fairless testified that the

information provided to franchisees gives them a competitive advantage and that the

two-year post-termination noncompete provision is to protect the territory for the next

franchisee after a prior franchisee's exit. The post-termination noncompete also protects

all existing franchisees in the Rainbow system if a franchisee departs and attempts to go

into competition with any Rainbow franchisee. Fairless added that this is all done to

protect the brand and help franchisees build and protect their investment. If Rainbow

allowed such competition, it would erode the trust they have with existing franchisees.

Fairless testified that there is no way to adequately compensate Rainbow for violations

of the noncompete provision or to even put a value on such violations. Fairless was

unable to express a way to calculate the economic loss to Rainbow or a way to repair

such damage if allowed to occur.         Fairless testified that Anderson, Partee, and

Breckenridge violated the non-competition provision of the franchise agreement and

provided documents supporting his testimony.

       Based upon the testimony from the hearing on Rainbow's request for injunctive

relief we conclude there was sufficient evidence to support the trial court's

determination that Rainbow had no adequate remedy at law. Even if the evidence was


ABP Holdings. v. Rainbow International                                            Page 13
insufficient to show no adequate remedy at law such a determination is not necessary

for a party requesting a temporary injunction to enforce a restrictive covenant. See

Letkeman, 299 S.W.3d at 486; Jim Rutherford Investments, Inc., 25 S.W.3d at 849; Munson,

948 S.W.2d at 815. Because Rainbow produced evidence that Anderson, Partee, and

Breckenridge intended to commit an act that would breach the restrictive covenant

proof of no adequate remedy at law is not required. See Letkeman, 299 S.W.3d at 486.

       We overrule ABP, Anderson, Partee, and Breckenridge's second issue.

                                         Issue Three

       In issue three ABP, Anderson, Partee, and Breckenridge question whether the

trial court’s temporary injunction must be voided and dissolved where it fails to comply

with rule 683 of the Texas Rules of Civil Procedure because it merely recites conclusory

statements and fails to state or explain to any degree of specificity what probable,

imminent, or irreparable harm the appellee will suffer without the injunctive relief.

AUTHORITY

       Rule 683 applies to orders granting temporary injunctions and provides that

“[e]very order granting an injunction . . . shall set forth the reasons for its issuance; shall

be specific in terms; shall describe in reasonable detail and not by reference to the

complaint or other document, the act or acts sought to be restrained.” TEX. R. CIV. P.

683. See Stephens v. City of Reno, 342 S.W.3d 249, 254 (Tex. App.—Texarkana 2011, no

pet.). Rule 683 must be strictly followed and if an injunction order does not comply


ABP Holdings. v. Rainbow International                                                  Page 14
with Rule 683, it is void and should be dissolved. Qwest Communications Corp. v. AT & T

Corp., 24 S.W.3d 334, 337 (Tex. 2000); Monsanto Co. v. Davis, 25 S.W.3d 773, 788 (Tex.

App.—Waco 2000, pet. dism'd w.o.j.). Where a temporary injunction is issued that does

not conform to Rule 683, the nonconformity constitutes an abuse of discretion. See EOG

Res., Inc. v. Gutierrez, 75 S.W.3d 50, 53 (Tex. App.—San Antonio 2002, no pet.); Univ.

Interscholastic League v. Torres, 616 S.W.2d 355, 358 (Tex. Civ. App.—San Antonio 1981,

no writ). "Under Rule 683 the reason for the granting of a temporary injunction must be

stated in the order." State v. Cook United, Inc., 464 S.W.2d 105, 106 (Tex. 1971). "It is not

required that the trial court explain its reasons for believing that the applicant has

shown a probable right to final relief, but it is necessary to give the reasons why injury

will be suffered if the interlocutory relief is not ordered." Id. "The trial court's reasons

must be specific and legally sufficient, and not mere conclusory statements." Murray v.

Epic Energy Res., Inc., 300 S.W.3d 461, 470–71 (Tex. App.—Beaumont 2009, no pet.)

(citing Charter Med. Corp. v. Miller, 547 S.W.2d 77, 78 (Tex. Civ. App.—Dallas 1977, no

writ)).

DISCUSSION

          The trial court's temporary-injunction order provides:

          The Court, after consideration of the pleadings and evidence of the
          parties, finds that Plaintiff has shown a probable right of recovery in that
          Defendants have been shown to be in violation of the agreements between
          the parties including the violation by Defendants of noncompetition
          provisions in those agreements, that Defendants are operating a business
          that competes with Rainbow International at the same location, are
ABP Holdings. v. Rainbow International                                                   Page 15
       advertising with websites that offer services that compete with Rainbow
       International, and that Defendants have maintained an internet presence
       as Rainbow. The Court further finds that that [sic] unless the relief
       granted herein is ordered, Plaintiff will suffer immediate and irreparable
       harm, because Defendants are continuing and will continue violating the
       agreements and said provisions, including as set forth above. The Court
       further finds that Defendants have agreed in the Franchise Agreement
       that harm resulting from violation of the noncompetition provisions are
       irreparable. The Court further finds that money cannot adequately
       compensate Plaintiff for the harm that results from violations of the
       noncompetition provisions because such harms are incalculable and
       impact the franchise network. Accordingly, Plaintiff has no adequate
       remedy at law.

The above quoted portion of the order finds that Rainbow will suffer immediate and

irreparable harm and that finding is supported by specific factual findings of violations

by Defendants because they (1) are continuing and will continue violating the franchise

agreement and noncompetition provisions, (2) are operating a business that competes

with Rainbow International at the same location, (3) are advertising with websites that

offer services that compete with Rainbow International, and (4) have maintained an

internet presence as Rainbow. Additionally, defendants agreed in the franchise

agreement that harm resulting from violation of the noncompetition provisions are

irreparable. The trial court further found that money cannot adequately compensate

Plaintiff for the harm that results from violations of the noncompetition provisions

because such harms are incalculable and impact the franchise network.

       We conclude that the temporary-injunction order complies with Rule 683 and is

not void for the failure to state specific reasons why Rainbow will suffer irreparable


ABP Holdings. v. Rainbow International                                              Page 16
harm if the interlocutory relief is not ordered. We overrule ABP, Anderson, Partee, and

Breckenridge's third issue.

                                         Conclusion

       We affirm the orders of the trial court.




                                                  MATT JOHNSON
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed December 15, 2021
[CV06]




ABP Holdings. v. Rainbow International                                          Page 17